department of the treasury internal_revenue_service washington d c date offic e of c h ief c o u n sel number info release date uil dear thank you for your letter dated date addressed to senator your letter was forwarded to this office for response in your letter you expressed concern about the sixth circuit’s decision in 205_f3d_897 6th cir date that conservation reserve program crp payments farmers receive is self-employment_income and subject_to self-employment_tax wuebker involved an active farmer who received payments under the department of agriculture’s conservation reserve program the annual payments were compensation_for removing land from farm production the sixth circuit concluded that the crp payments were self-employment_income because there was a direct link between the crp payments and the wuebkers’ farming operations next the court considered whether taxpayers could exclude the crp payments from self-employment_income as rentals from real_estate under sec_1402 of the internal_revenue_code the court decided the crp payments were not rent which ordinarily means consideration paid for the use or occupancy of property because the crp payments did not entitle the government to the use or occupancy of the wuebkers’ land circuit judge nathaniel r jones dissented on this question finding that the limitations imposed on the wuebkers’ use of their land constituted use by the government we appreciate your concerns regarding the taxation of crp payments and will forward your letter to the department of the treasury office of tax policy under the freedom_of_information_act we will make this letter available to the public after we delete names addresses and other identifying information i hope this information is helpful if you have any questions regarding this matter or if you need further assistance please contact me or robyn l mathis id no of my staff at sincerely jerry e holmes chief employment_tax branch tax exempt and government entities office of assistant chief_counsel exempt_organizations employment_tax government entities cc senator
